                          Case 6:20-cv-00069-ADA Document 42 Filed 06/16/20 Page 1 of 1



AO 120 (Rev. 08/10)

                              Mail Stop 8                                                                REPORT ON THE
To        Director of the U.S. Patent and Trademark Office                                       FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                                        ACTION REGARDING A PATENT OR
                     Alexandria, VA 22313-1450                                                             TRADEMARK

                  In Compliance with 35 U.S.C.             §   290 and/or 15 U.S.C.    you are hereby advised that a court action has been
                                                                                      § 1116
          filed in the U.S. District Court                          Western District of Texas, Waco Division                      on the following

       LI Trademarks or                Patents.    (   0   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                         I   DATE FILED                           I U.S.   DISTRICT COURT
(      2o -cv         U            I
                                                  1/30/2020                 I
                                                                                               Western District of Texas, Waco Division
PLAINTIFF                                                                              DEFENDANT
DynaEnergetics Europe GmbH and DynaEnergetics US,                                       Hunting Titan, Inc.
Inc.



         PATENT OR                           DATE OF PATENT                                      HOLDER OF PATENT OR TRADEMARK
       TRADEMARK NO.                         OR TRADEMARK

110,429,161                                       10/1/2019                     DynaEnergetics Europe GmbH

2   10,472,938                                    11/12/2019                    DynaEnergetics Europe GmbH

3


4

5



                                   In the aboveentitled case, the following patent(s)! trademark(s) have been included:
DATE INCLUDED                          INCLUDED BY
                                                                   0 Amendment             i:i Answer      0 Cross Bill       0   Other Pleading
         PATENT OR                           DATE OF PATENT
                                                                                                 HOLDER OF PATENT OR TRADEMARK
       TRADEMARK NO.                         OR TRADEMARK



2


3


4


5



                      In the   aboveentitled case, the following decision has been rendered orjudgement issued:
DECISION/JUDGEMENT




CLERK                                                                  (BY) DEPUTY CLERK                                        DATE

                                                                                                                                        J          )




Copy 1Upon initiation of action, mail this copy to Director Copy 3Upon termination of action, mail this copy to Director
Copy 2Upon filing document adding patent(s), mail this copy to Director Copy 4Case file copy
